t c memo united_states tax_court william f middleton petitioner v commissioner of internal revenue respondent docket no filed date william f middleton pro_se roger w bracken for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioner’s federal_income_tax and additions to tax and penalties as follows -- - additions to tax penalties sec sec sec year deficiency a a a dollar_figure --- --- dollar_figure big_number --- --- big_number big_number dollar_figure dollar_figure big_number all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issues remaining’ for our consideration are whether for and petitioner is entitled to schedule c profit or loss from business deductions in excess of those allowed or conceded by respondent whether petitioner is liable for the sec_6663 fraud_penalty for or alternatively whether petitioner is liable for the sec_6662 a accuracy-related negligence_penalty for or whether petitioner is liable for the sec_6662 accuracy- related negligence_penalty for with respect to the portion of the income_tax deficiency that involves the omission of interest_income or a claimed loss from the sale of a taxi and ' respondent conceded the income_tax deficiency and the sec_6663 penalty for petitioner’s tax_year for the taxable_year respondent conceded that petitioner is entitled to schedule c deductions in addition to those allowed in the notice_of_deficiency for petitioner claimed dollar_figure in deductions on his schedule c and respondent in the statutory_notice_of_deficiency allowed dollar_figure during pretrial activity respondent conceded that in addition to those allowed in the notice_of_deficiency petitioner is entitled to dollar_figure of business deductions whether petitioner is liable for additions to tax under sec_665l1 a for findings_of_fact petitioner resided in charles town west virginia when his petition was filed with this court during the taxable years under consideration petitioner owned and operated a taxi cab business in montgomery county maryland the county pursuant to oral agreements petitioner leased taxi cabs taxis to independent drivers for a daily fee in a range of dollar_figure to dollar_figure the driver lessees paid their own operating_expenses including gasoline petitioner maintained a daily record of the lease of taxis and the drivers were required to settle their accounts on a weekly basis during and petitioner received dollar_figure and dollar_figure respectively from the drivers for the lease of taxis petitioner also contracted with the county to provide medicaid recipients with taxi service to and from approved locations such as doctors’ offices and rehabilitation centers under the agreement the county would fully reimburse petitioner for amounts specified on his invoices in addition to the reimbursements the county agreed to pay petitioner percent of the parties’ stipulation of facts and exhibits is incorporated by this reference q4e- his total reimbursements as an administrative fee petitioner defrauded the county by submitting false invoices during petitioner received dollar_figure of medicaid payments from the county during the county paid petitioner dollar_figure in medicaid payments of which dollar_figure represented administrative fees petitioner intentionally failed to report the income he received from the taxi leasing and medicaid services on his original and income_tax returns in addition petitioner’s and original income_tax returns did not reflect either activity and he reported only a relatively small amount of income from wages and interest_income at the time petitioner’s income_tax return was due_date he had been under an indictment since date for medicaid fraud and obstruction of justice during the office of the attorney_general for the state of maryland subpoenaed petitioner’s records including but not limited to financial documents bank statements canceled checks tax returns and income and expense ledgers although petitioner requested and was given an extension for the purpose of photocopying his records petitioner disregarded the subpoena attempted to conceal his activities and only provided limited documentation to the attorney general’s office accordingly a search warrant was obtained and petitioner’s records were - seized including but not limited to income and expense journals bank statements canceled checks and other incriminating evidence petitioner pleaded guilty to the charges on date and he was sentenced to years of incarceration with all but year suspended during the state of maryland informed the internal_revenue_service of petitioner’s medicaid fraud during date after he had been indicted and pleaded guilty to medicaid fraud and obstruction of justice petitioner with the assistance of an accountant filed amended income_tax returns for and and a delinquent income_tax return petitioner on his amended return reported gross_receipts of dollar_figure from his taxi business which purported to include the medicaid payments from the county on his amended return petitioner reported gross_receipts of dollar_figure from his taxi business which purported to include the medicaid payments from the county also on his amended return petitioner claimed dollar_figure in deductions on a schedule c on his late filed original income_tax return petitioner reported dollar_figure of gross_income which purported to include the medicaid payments from the county also on his original tax_return petitioner claimed dollar_figure in taxi business deductions in addition petitioner claimed a loss of dollar_figure from the sale of a taxi petitioner did not sell a taxi during -- - after petitioner filed his amended and returns and his original return respondent was forced to summons petitioner’s records to verify the income and deductions reported by petitioner the summonsed records generally did not agree with petitioner’s tax returns in addition records provided by petitioner to respondent’s agent were not properly organized or categorized petitioner’s records contained duplications and personal_expense receipts due to the discrepancies and poor records respondent’s agent reconstructed petitioner’s income by means of a bank deposit analysis petitioner’s deductions were determined by means of analyzing the records summonsed and provided by petitioner respondent’s bank_deposits reconstruction of petitioner’s income revealed that petitioner had unexplained deposits which petitioner omitted from his original return respondent’s determination for petitioner’s income was that he failed to report specific identified gross_receipts of dollar_figure from medicaid administrative fees and dollar_figure from taxi leasing respondent’s agent was able to verify dollar_figure of petitioner’s claimed deductions of dollar_figure for with respect to respondent’s agent was able to verify dollar_figure of the dollar_figure petitioner claimed as business deductions after the petition was filed based on petitioner’s further substantiation respondent allowed an additional dollar_figure in taxi - business deductions for the taxable_year accordingly for respondent allowed a total of dollar_figure of the dollar_figure in deductions claimed by petitioner on the return opinion the issues we consider arise from circumstances surrounding petitioner’s criminal conviction for medicaid fraud prior to his indictment petitioner’s and federal_income_tax returns did not reflect that he was engaged in the taxi-leasing business or that he received payments for medicaid related_services petitioner’s return was due a short time after his indictment following the acceptance of his plea of guilty petitioner during filed amended and returns and a delinguent return the above events were the motivation for respondent’s examination of petitioner’s returns resulting in a determination that petitioner had understated income for and respondent also determined that a portion of petitioner’s claimed deductions on his amended returns for and and on his return should be disallowed the fraud_penalty was determined for all years for and the fraud_penalty was attributable to respondent’s determination that petitioner failed to report all of his income the determination of the fraud_penalty for was based on respondent’s determination that petitioner intentionally overstated his deductions - - after this case was commenced petitioner and respondent met and exchanged information and documents which resulted in respondent’s concession of the income_tax deficiency and the sec_6663 fraud_penalty for petitioner’s tax_year the remaining issues we must consider are whether petitioner is entitled to schedule c deductions in excess of those allowed by respondent whether petitioner is liable for the fraud_penalty for or as an alternative to fraud whether petitioner is liable for the negligence_penalty for or for whether petitioner is liable for the negligence_penalty for the omission of interest_income and or claiming a loss from the sale of a taxi and whether petitioner is liable for a late-filing addition_to_tax for i is petitioner entitled to business deductions in excess of the amounts allowed by respondent petitioner claimed business deductions of dollar_figure and dollar_figure for his and tax years respondent’s agent examined records provided by petitioner and allowed petitioner business deductions of dollar_figure and dollar_figure for the and tax years respectively accordingly petitioner’s business deductions in the amounts of dollar_figure and dollar_figure for and respectively remain in dispute deductions are strictly a matter of legislative grace and taxpayers must comply with specific requirements for any deduction claimed see indopco inc v commissioner u s --- - petitioner must show that respondent’s determination is in error rule a 290_us_111 sec_162 permits a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business expenses that are personal in nature are generally not allowed as deductions sec_262 a taxpayer is required to maintain records sufficient to establish the amount of his income and deductions sec_6001 116_tc_438 sec_1_6001-1 e income_tax regs petitioner contends that he is entitled to the full amount_of_deductions claimed petitioner however did not show entitlement to business deductions in excess of the amounts allowed by respondent at trial and on brief petitioner generally attempted to explain the deductions claimed for and petitioner’s explanations were insufficient to either show error in respondent’s determination or substantiate entitlement to more deductions in excess of the amounts already allowed by respondent we must note that testimony during the trial revealed that respondent’s agent had given petitioner the benefit of the doubt and that some deductions were allowed by respondent without thorough substantiation or based on a pattern of - evidence accordingly we hold that petitioner is not entitled to schedule c business deductions in excess of dollar_figure and dollar_figure for the taxable years and respectively il is petitioner liable for the fraud_penalty for sec_6663 provides for a 75-percent penalty on any part of an underpayment that is due to fraud respondent bears the burden of showing by clear_and_convincing evidence that an underpayment exists for the year in issue and that it is due to fraud sec_7454 rule b fraud has been defined as an intentional wrongdoing designed to evade tax believed to be owing bradford v commissioner f 2d 9th cir affg tcmemo_1984_601 the existence of fraud is a guestion of fact to be resolved upon consideration of the entire record 69_tc_391 fraud is not to be imputed or presumed 55_tc_85 because fraud can rarely be shown by direct proof of a taxpayer’s intention it may be shown by means of circumstantial evidence and reasonable inferences drawn from the facts 317_us_492 bradford v commissioner supra 56_tc_213 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent stone v commissioner supra moreover the intent to conceal or mislead may be inferred from a pattern of conduct spies v united_states supra pincite traditionally certain badges_of_fraud have been considered in deciding whether the penalty applies understatement of income lack of adequate_records failure to cooperate with tax authorities concealment of assets engagement in illegal activities dealing in large amounts of cash making of implausible and inconsistent statements and the willingness to defraud another ina business transaction bradford v commissioner supra pincite- 91_tc_874 although no single factor is necessarily sufficient to establish fraud the existence of several indicia may provide persuasive circumstantial evidence of fraud 94_tc_316 respondent contends that with respect to the original income_tax return petitioner fraudulently omitted taxi leasing and medicaid income at the time his original return was filed petitioner was receiving income from his taxi-leasing business and from the county government in connection with medicaid transportation services petitioner in an attempt to conceal that income did not report that he was involved in a taxi business or that he was being paid_by the county in connection with medicaid services respondent by means of a bank deposit analysis for has shown that petitioner’s unexplained deposits far exceeded the amount of gross_income reported in addition after petitioner’s fraudulent medicaid activity was uncovered and he pleaded guilty to criminal charges petitioner filed amended returns for and reflecting substantial income from the taxi business petitioner also claimed substantial expenses on the amended returns which if correct would have resulted in relatively small taxable_income for however petitioner has been able to substantiate only dollar_figure of dollar_figure in deductions claimed on the amended return in addition to failing to report the income-producing activities and gross_income to respondent petitioner was also defrauding the county by claiming reimbursement for medicaid transportation services that were either not performed to unapproved locations and or for longer distances than traveled although the year is no longer in dispute petitioner also failed to report the fact that he operated a taxi-leasing business and or gross_income from that business on his federal_income_tax return this also shows that petitioner’s intentional omissions were part of a pattern of activity to deceive accordingly we hold that respondent has shown by clear_and_convincing evidence that petitioner fraudulently omitted income on his original tax_return petitioner’s underpayment for purposes of sec_6663 is equal to the unreported income from the taxi leasing administrative medicaid payment less the amount of business deductions allowed including any deductions allowed after the issuance of the notice_of_deficiency the parties will be - tit is petitioner liable for the fraud_penalty for for his tax_year petitioner did not file a return until after he had already pleaded guilty to medicaid fraud respondent in the notice_of_deficiency did not determine that petitioner had understated gross_income on his return petitioner reported gross_income of dollar_figure including a dollar_figure administrative medicaid fee and deductions of dollar_figure resulting in a reported net profit from his taxi business of dollar_figure respondent in the notice_of_deficiency allowed dollar_figure of the dollar_figure in claimed business deductions accordingly respondent determined that the underpayment was attributable to the disallowed deductions and that the underpayment was subject_to the 75-percent fraud_penalty of sec_6663 petitioner hired a certified_public_accountant to assist him in the preparation of his return for and petitioner’s records were inadequate disorganized and may have contained duplications and personal expenses for petitioner’s records had been reconstructed by his accountant from available information respondent has not shown that petitioner intentionally and knowingly overstated his deductions for although petitioner was unable to adequately substantiate slightly more than percent of the claimed required to compute the underpayment under rule of the tax_court rules_of_practice and procedure -- business deductions that failure on this record does not rise to the level of being fraudulent accordingly we hold that respondent has failed to show by clear_and_convincing evidence that petitioner is liable for the 75-percent fraud_penalty under sec_6663 iv is petitioner liable for the failure_to_file_penalty for taxable_year sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on a return for each month or fraction thereof for which there is a failure_to_file not to exceed percent a taxpayer may avoid this addition_to_tax if it can be shown that the failure did not result from willful neglect and that the failure was due to reasonable_cause see 469_us_241 here petitioner does not deny that he failed to file his income_tax return until the circumstances in which petitioner found himself when the return was due_date were precarious e petitioner had been indicted for medicaid fraud and he had failed to report his business income in returns filed for and accordingly although petitioner has provided a reason for intentionally failing to file he has not provided a reason for which his failure_to_file can be excused accordingly we hold that petitioner is liable for a percent sec_6651 addition_to_tax for - - v for is petitioner liable for the negligence_penalty with respect to omitted interest_income a claimed loss from the sale of a taxi or unsubstantiated business deductions on his delinguently filed return petitioner claimed a dollar_figure loss from the sale or involuntary_conversion of a taxi in the notice_of_deficiency respondent determined an dollar_figure accuracy-related negligence_penalty under sec_6662 attributable to those two items for respondent also determined as an alternative to the fraud_penalty for that petitioner was liable for an accuracy-related negligence_penalty under sec_6662 or c because we have decided that petitioner is not liable for the fraud_penalty for we consider whether petitioner is liable for the negligence_penalty with respect to unsubstantiated schedule c business deductions for sec_6662 provides that if any portion of any underpayment is due to negligence then a taxpayer will be liable for a penalty equal to percent of the underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence see sec_6662 and b negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 91_f3d_670 4th cir as pertinent here negligence includes the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and also includes any failure to keep - adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs disregard has been categorized as any careless reckless or intentional disregard sec_6662 a taxpayer may avoid the accuracy-related_penalty by showing that there was reasonable_cause for the underpayment and he acted in good_faith with respect to such underpayment see sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances and most importantly the extent to which he attempted to assess his proper tax_liability see 85_tc_934 stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs it is petitioner’s responsibility to establish that he is not liable for the accuracy-related negligence_penalty imposed by sec_6662 see rule a 92_tc_501 in attempting to show that he had reasonable_cause petitioner argues that he relied on his accountant who assisted him in preparing his return under certain circumstances reliance on the advice of a competent adviser can be a defense to the accuracy-related_penalty united_states v boyle supra pincite ztass v commissioner 118_f3d_184 4th cir sec_1_6664-4 b income_tax regs however reliance on professional advice standing alone is not automatically a defense to negligence but it is one factor to be considered see 904_f2d_1011 5th cir affd 501_us_868 it must be established that the reliance was reasonable in good_faith and based upon full disclosure 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 88_tc_654 63_tc_149 in his defense petitioner claims that he did not have a great deal of time to file the return by date this was due to respondent’s examination that followed petitioner’s plea of guilty to medicaid fraud petitioner hired an accountant who reconstructed petitioner’s records because adequate_records had not been maintained for his taxi-leasing business and medicaid activities petitioner’s accountant reconstructed petitioner’s tax reporting position from the records available and from information provided by petitioner with respect to the income side of petitioner’s reporting respondent made no adjustments with the exception of dollar_figure of interest_income with respect to petitioner’s deductions however respondent disallowed a claimed dollar_figure loss from the sale or involuntary_conversion of a taxi respondent in the notice_of_deficiency allowed dollar_figure of the dollar_figure petitioner claimed as business deductions during pretrial -- - activity respondent conceded that petitioner was entitled to additional business deductions of dollar_figure for a total allowance of dollar_figure with respect to the dollar_figure claimed loss petitioner contended that he provided his accountant with information that a taxi had been set on fire during an unlawful use but that he is unsure how the accountant used that information concerning petitioner’s dollar_figure dollar_figure claimed less dollar_figure allowed of unallowed business deductions for petitioner was not able to show supporting documentation or provide other evidence that would show that he was entitled to more deductions than allowed by respondent petitioner did contend that his business information or records were unavailable due to the criminal prosecution and respondent’s examination petitioner has not shown that he was denied access to the information and records used by the state in his prosecution the state of maryland investigator testified that petitioner’s records that were seized by the state were available to petitioner at all times in addition the record in this case reflects that respondent’s examination was extensive and that respondent was reasonable in the allowance of deductions the investigator also testified that petitioner lied to him during the investigation for medicaid fraud in addition the investigator stated that petitioner had concealed records from the state grand jury based upon the information provided by petitioner in that regard petitioner has not shown that respondent should have allowed more based on any record that is available to petitioner finally petitioner argues that his reliance on his accountant was reasonable petitioner contends that he simply provided the information to his accountant and that the accountant decided the amount_of_deductions to which petitioner was entitled for petitioner however did not corroborate this contention and he failed to present his accountant as a witness to show that his reliance was reasonable see zfass v commissioner supra pincite more importantly petitioner has admitted that the preparation of his return was accomplished in a rush and he may not have provided his accountant with complete information finally petitioner was unable to substantiate almost percent of the business deductions he claimed therefore petitioner’s claim of reliance was in the circumstances of this case unreasonable accordingly we hold that petitioner is liable for the accuracy-related negligence_penalty for on the underpayments attributable to the omitted petitioner also contended that the state of maryland had accepted his amended and state_income_tax returns without change petitioner has not shown however how that fact if it is a fact would show that petitioner was reasonable in connection with the filing of his federal_income_tax returns - - interest_income claimed loss and unsubstantiated deductions we have considered all other arguments advanced by the parties and to the extent that we have not addressed these arguments we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered under rule reporter’ s note this memorandum opinion was modified by order dated november
